Exhibit 16.1 LETTER FROM PREDECESSOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM April 9, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Sir or Madam: On April 8, 2013, we were notified of our dismissal as the independent registered public accountant forVestin Fund III, LLC.We have been furnished with a copy of the response to Item4.01 of Form 8-K for the event that occurred on April 8, 2013.We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ JLK Rosenberger, LLP
